DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 2/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,928,359, 10,216,924, and 10,380,335 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

The application has been amended as follows:
Please replace Claim 1 with the following:
1.  (Currently Amended) A method for providing security to an integrated circuit of a host endpoint device, the method comprising:
providing a security system configured for integration with [[an]] the integrated circuit of [[a]] the host endpoint device to enable the security system to protect the host endpoint device from malicious attacks, the integrated circuit of the host endpoint device having at least one physical Processor Packing Unit (PPU) including a plurality of different processor cores, the PPU being configured to use different processor instruction sets, the security system and a host interface being internal to the integrated circuit and in data communication with the PPU, the security system having a processing unit including an Operational Processing Unit (OPU), an Input Processing Unit (IPU), and an Execution Processing Unit (EPU), the security system further including logic modules in communication with the processing unit, the logic modules including an Input System, an Operational System, and an Execution System, the host interface being configured to enable the Input System, the Operational System, and the Execution System to be coupled for data and control transmissions therebetween and coupled for data and control transmissions between the processing unit and the PPU; and
configuring the Input System, the Operational System, and the Execution System to present a different attack surface at different intervals within a period of time for the PPU, each different attack surface corresponding to the PPU executing a different processor instruction set on the plurality of different processor cores.



Please replace Claim 18 with the following:
18. (Currently Amended) A security system configured to provide security to a host endpoint device, the security system comprising:
a processing unit including an Operational Processing Unit (OPU), an Input Processing Unit (IPU), and an Execution Processing Unit (EPU);
logic modules in communication with the processing unit, the logic modules including an Input System, an Operational System, and an Execution System; and
a host interface being configured to enable the Input System, the Operational System, and the Execution System to be coupled for data and control transmissions therebetween and coupled for data and control transmissions between the processing unit and a physical Processor Packing Unit (PPU) including a plurality of different processor cores, the PPU being configured to use different processor instruction sets, the Input System, the Operational System, and the Execution System being configured to present a different attack surface at different intervals within a period of time for the PPU, each different attack surface corresponding to the PPU executing a different processor instruction set on the plurality of different processor cores, the processing unit, the logic modules, and the host interface being integrated together with the PPU on an integrated circuit of the host endpoint device.

Please replace Claim 35 with the following:
35. (Currently Amended) A method for providing security to an electronic device of a host endpoint device, the method comprising:
providing a security system configured for integration with the electronic device of [[a]] the host endpoint device to enable the security system to protect the host endpoint device from malicious attacks, the electronic device of the host endpoint device having at least one physical Processor Packing Unit (PPU) including a plurality of different processor cores, the PPU being configured to use different processor instruction sets, the security system having a host interface in data communication with the PPU, the security system having a processing unit including an Operational Processing Unit (OPU), an Input Processing Unit (IPU), and an Execution Processing Unit (EPU), the security system further including logic modules in communication with the processing unit, the logic modules including an Input System, an Operational System, and an Execution System, the host interface being configured to enable the Input System, the Operational System, and the Execution System to be coupled for data and control transmissions therebetween and coupled for data and control transmissions between the processing unit and the PPU; and
configuring the Input System, the Operational System, and the Execution System to present a different attack surface at different intervals within a period of time for the electronic device, each different attack surface corresponding to the electronic device executing a different processor instruction set on the plurality of different processor cores.

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 18, and 35, although the closest prior art of record (such as Evans et al. (US 20160065612 A1) and Cox et al., (US 20080126260 A1)) teaches A method for providing security to an integrated circuit of a host endpoint device, the method comprising: providing a security system configured for integration with the integrated circuit of the host endpoint device to enable the security system to protect the host endpoint device from malicious attacks, the security system and a host interface being internal to the integrated circuit and in data communication with the PPU, the security system having a processing unit including an Operational Processing Unit (OPU), an Input Processing Unit (IPU), and an Execution Processing Unit (EPU), the security system further including logic modules in communication with the processing unit, the logic modules including an Input System, an Operational System, and an Execution System, the host interface being configured to enable the Input System, the Operational System, and the Execution System to be coupled for data and control transmissions therebetween and coupled for data and control transmissions between the processing unit and the PPU; and configuring the Input System, the Operational System, and the Execution System to present a different attack surface at different intervals within a period of time for the PPU.
However, none of the prior art, alone or in combination teaches the integrated circuit of the host endpoint device having at least one physical Processor Packing Unit (PPU) including a plurality of different processor cores, the PPU being configured to use different processor instruction sets, each different attack surface corresponding to the PPU executing a different processor instruction set on the plurality of different processor cores in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J STEINLE/Primary Examiner, Art Unit 2497